DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1 recites “said packing bed” where the antecedent basis is provided for “at least one packing bed”. While antecedent is provided for any positive integer number of packing beds, the limitation “said packing bed” chooses where the column comprises one packing bed. Thus, the claim should be clarified such that the column comprises “a packing bed” or where the subsequent recitations are for “said at least one packing bed”.
Claim 8 recites where the column comprises “a plurality of packing beds”, where it is unclear if the plurality of packed beds includes the previously recited “said packing bed”.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson US 2012/0180521 (hereafter Erickson) and further in view of Helms et al. US 4,689,183 (hereafter Helms).


[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Erickson does not teach at least one collector tray arranged above said at least one packing bed, and means for distributing said liquid over said packing bed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray/distribution portion (portion shown in Fig 2 between adjacent packing beds) of Erickson by incorporating the at least one collector tray (40) and means for distributing (34/36/32) of Helms in order to allow collection and uniform distribution of liquid (col 1 lines 9-18).

Regarding claim 2, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches said conveyance which recirculates said liquid comprises at least one pump (P7).

Regarding claim 3, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches in which said conveyance which recirculates said liquid comprises at least one heat exchanger (R1) for cooling or heating said liquid.

Regarding claims 4-6, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches in which said column is coupled to means (means comprising regeneration column of “water reclaim”, reboiler RB2, and pump P8) for 

Regarding claim 7, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches in which said means for recirculating the liquid collect said liquid at the bottom of said column (where the liquid is collected via pump P6).

Regarding claims 1 and 8-10, Erickson teaches a column (Fig 2) for exchanging of material and/or heat between a gas and a liquid comprising at least one packing bed (S1-S6), a tray/distribution portion (portion shown in Fig 2 between adjacent packing beds) wherein said column is equipped with a conveyance (conveyance comprising flow path including P3 and CW3 in Fig 2) from a zone (zone below bed S3) situated below said at least one packing bed to a zone (zone above S3) situated above said at least one collector tray; in which said at least one packing bed comprises a plurality of packing beds (Erickson: S1-S6), said at least one tray/distribution portion comprises a plurality of trays/distribution portions (portions shown in Fig 2 between adjacent packing beds, where 5 trays are shown); in which said conveyance which recirculates the liquid collects said liquid from a zone (zone between 
Erickson does not teach:
at least one collector tray arranged above said packing bed, and means for distributing said liquid over said packing bed; and
said means for distributing said liquid comprises a plurality of means for distributing said liquid.
Helms teaches a liquid vapor contactor (Fig 1) comprising at least one packing bed (14, 16) and at least one collector tray (40) arranged above said packing bed (16), and means (34/36/32, where 34/36 are vertical pipes and 32 comprises horizontal tubes shown in Figs 2-3) for distributing said liquid over said packing bed. Helms teaches where the collector tray and means for distributing allow collection and uniform distribution of liquid (col 1 lines 9-18).
The combination would result in a plurality of collector trays arranged above a plurality of packing beds, and a plurality means for distributing said liquid over said packing bed because the column of Erickson teaches a plurality of packing beds and a plurality of trays/distribution portions.

Regarding claim 11, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches in which said conveyance which recirculates said liquid distributes said liquid at the top of said column (where valve V1 is at the top of the column).

Regarding claim 13, Erickson in view of Helms teaches all the limitations of claim 1. 
Erickson does not teach in which said means for distributing said liquid comprise at least one vertical feed pipe connected to said at least one collector tray, and at least one substantially horizontal tube connected to said at least one vertical feed pipe, said at least one horizontal tube comprising at least one orifice and/or one nozzle for the distribution of said liquid.
Helms teaches in which 
said means for distributing said liquid comprise at least one vertical feed pipe (34/36) connected to said at least one collector tray (40), and at least one substantially horizontal tube (70/72) connected to said at least one vertical feed pipe, said at least one horizontal tube comprising at least one orifice and/or one nozzle (74) for the distribution of said liquid.
Helms teaches where the collector tray and means for distributing allow collection and uniform distribution of liquid (col 1 lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray/distribution portion (portion shown in Fig 2 between adjacent packing beds) of Erickson by incorporating the at least one collector tray (40) and means for distributing (34/36/32) of Helms in order to allow collection and uniform distribution of liquid (col 1 lines 9-18).

Regarding claim 14, Erickson teaches a process for the treatment of a gas (¶16) which comprises conducting an exchange of material and/or heat between a gas and a liquid (¶16). Erickson in view of Helms teaches the column according claim 1.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Helms as applied to claim 1 above, and further in view of “Vapor-liquid separator” Wikipedia published 30 Jul. 2013 accessed at <https://en.wikipedia.org/w/index.php?title=Vapor%E2%80%93liquid_separator&oldid=566435828> (hereafter Vapor).

Regarding claim 12, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches in which said conveyance which recirculates said liquid comprises a vapor liquid separator (SEP in Fig 2 near CW10 and R2) for regenerating said liquid.
Erickson does not teach where the vapor liquid separator is a flash drum.
Vapor teaches where a vapor liquid separator can be a flash drum (Method of operation).
.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Helms as applied to claim 1 above, and further in view of Jakob US 3,910,777 (hereafter Jakob).

Regarding claim 15, Erickson teaches a process for the treatment of a gas (¶16) which is an acid gas (claim 11) which comprises CO2 which comprises conducting an exchange of material and/or heat between a gas and a liquid (¶16). Erickson in view of Helms teaches the column according claim 1.
Erickson does not teach where the gas comprises COS and H2S.
Jakob teaches where the gas comprises CO2, H2S, and COS in order to separate acid components (col 2 lines 36-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acid separation of Erickson (Fig 2) by incorporating the acid separation comprising CO2, H2S, and COS of Jakob in order to separate acid components (col 2 lines 36-43) and as an obvious matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A-B).


Response to Arguments
The following is a response to Applicant’s arguments filed 13 Aug. 2021:

Applicant argues that the limitation “means for recirculating” is no longer interpreted under 112f because the wording of the limitation has been amended.
Examiner agrees. The newly added limitation “a conveyance which recirculates” is not interpreted under 112f. Examiner notes that the limitation is a functional limitation with no recited structure (i.e. conveyance is the action or process of transporting).

Applicant argues that the claim objections are overcome by amendment.


Applicant argues that the claim 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the Erickson conveyance does not recirculate the liquid from a zone situated below said at least one packing bed to a zone situated above said at least one collector tray.
Examiner disagrees. As shown in the marked up Fig 2 below, Erickson teaches the fluid from the bottoms of the column (via P7 and the Desorber) is passed to the CO2 Washer and (via V3, HX2, Water Reclaim, HX2) to CW9, R1, and V1 and back into the column.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Examiner notes that the fluid is further recirculated to a different stage in a different flow path as illustrated below. The flow path goes from the bottoms of column (via P7 and HX1), into the Desorber, out of the Desorber through HX1 and into the column via CW8 and V2.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The zone at P6 (the bottoms of the column) is below the at least one packing bed, where the zone is below all of the packing beds taught in Erickson. The zone at V1 is above the at least one collector tray, where the zone is above all of the collector trays taught in Erickson. Further, the zone at V2 is above at least 2 collector trays in Fig 2.

Applicant argues that the claim 1 invention has unrecognized advantages.
Examiner disagrees. The invention of claim 1 is recognized and taught by the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776